

116 HR 7712 IH: Special Operations and International Security Education Act
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7712IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Panetta introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the Secretary of Defense from eliminating or otherwise modifying certain programs of the National Defense University pending an assessment of such programs.1.Short titleThis Act may be cited as the Special Operations and International Security Education Act.2.College of International Security Affairs of the National Defense University(a)ProhibitionThe Secretary of Defense may not eliminate, divest, downsize, or reorganize the College of International Security Affairs, nor its satellite program, the Joint Special Operations Masters of Arts, of the National Defense University, or seek to reduce the number of students educated at the College, or its satellite program, until 30 days after the date on which the congressional defense committees receive the report required by subsection (c).(b)Assessment, determination, and reviewThe Under Secretary of Defense for Policy, in consultation with the Under Secretary of Defense for Personnel and Readiness, the Assistant Secretary of Defense for Special Operations/Low-Intensity Conflict, the Deputy Assistant Secretary of Defense for Counternarcotics and Global Threats, the Deputy Assistant Secretary of Defense for Stability and Humanitarian Affairs, the Deputy Assistant Secretary of Defense for Special Operations and Combating Terrorism, the Chief Financial Officer of the Department, the Chairman of the Joint Chiefs of Staff, and the Commander of United States Special Operations Command, shall—(1)assess requirements for joint professional military education and civilian leader education in the counterterrorism, irregular warfare, and asymmetrical domains to support the Department and other national security institutions of the Federal Government;(2)determine whether the importance, challenges, and complexity of the modern counterterrorism environment and irregular and asymmetrical domains warrant—(A)a college at the National Defense University, or a college independent of the National Defense University whose leadership is responsible to the Office of the Secretary of Defense; and(B)the provision of resources, services, and capacity at levels that are the same as, or decreased or enhanced in comparison to, those resources, services, and capacity in place at the College of International Security Affairs on January 1, 2019;(3)review the plan proposed by the National Defense University for eliminating the College of International Security Affairs and reducing and restructuring the counterterrorism, irregular, and asymmetrical faculty, course offerings, joint professional military education and degree and certificate programs, and other services provided by the College; and(4)assess the changes made to the College of International Security Affairs since January 1, 2019, and the actions necessary to reverse those changes, including relocating the College and its associated budget, faculty, staff, students, and facilities outside of the National Defense University.(c)Report requiredNot later than February 1, 2021, the Secretary shall submit to the congressional defense committees a report on—(1)the findings of the Secretary with respect to the assessments, determination, and review conducted under subsection (b); and(2)such recommendations as the Secretary may have for higher education in the counterterrorism, irregular, and asymmetrical domains.